Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASENO. 21-60229-C R-RU lZ/STR A U SS
                                               18U.S.C.51349
                                               18U.S.C.5982(a)(2)(A)
    UNITED STA TES O F A M ERIC A
                                                                       FILED BY                D.C.
                  V.

    DAM A RA H O LNE SS,
                                                                             AtJ6 1? 2221
                                                                              ANGELA E.NOBLE
                                                                             CLERK U S.DIST CT.
                                                                            s.D.oFFt.
                                                                                    'A. - F'
                                                                                           ti-Aup.
                         Defendant.


                                         IN FO RM A TIO N

          The A cting United StatesA ttorney chargesthat:

                                      GENERAL ALLEGATIO NS
           Ata1ltim esm aterialto thisInform ation:

                                The Pavcheck Protection Proeram

                TheCoronavirusAid,Relief,andEconomicSecurityIC6CAItES''IActwasafederal
    law enacted in oraround M arch 2020 and designed to provide em ergency financialassistance to

    the millions ofAmericans who were suffering the cconomic effects caused by the COV1D-19

    pandem ic.O ne source ofreliefprovided by the CARES Actw as the authorization offorgivable

    loanstosmallbusinessesforjobretentionandcertainotherexpenses,throughaprogram referred
    toasthePaycheckProtectionProgram (itPPP'').
                ln ordertoobtainaPPP loan,aqualifyingbusinesssubm ittedaPPP loan application,

    which was signed by an authorized representative of the business.The PPP loan application

    requiredthebusiness(throughitsauthorizedrepresentative)toacknowledgetheprogram rulesand
Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 10




  m ake certain aftinuative certifications in orderto be eligible to obtain the PPP loan.ln the PPP

  loanapplication(SmallBusinessAdministration($kSBA'')Form 2483),thesmallbusiness(through
  itsauthorizedrepresentative)wasrequiredtoprovide,amongotherthings,its:(a)averagemonthly
  payrollexpenses;and(b)numberofemployees.Thesefigureswereusedtocalculatetheamount
  ofm oney the sm allbusinessw as eligible to receive underthe PPP.Businessesapplying fora PPP

  loan were required to provide documentation confirming theirpayrollexpenses.ln general, an

  employerwasobligatedtoreporttothelnternalRevenueSelwice($é1RS''),withanIRS Form 941
  oran lRS Form W -3,the num ber of salaried em ployeesw ho received lRS W -2s and how m uch,

  in total,theemployeeswerepaid.

                A PPP loan applieation was proeessed by a participating lender.lf a PPP loan

  application was approved,the participating lender funded the PPP loan using its own m onies.

  W hile itwasthe participating lenderthatissued the PPP loan,the loan was 100% guaranteed by

  theSBA. Data from the application,including inform ation aboutthe borrower,thetotalamount

  ofthe loan,and the listed num berofem ployees,w astransm itted by the lenderto the SBA in the

  course ofprocessing the loan.

                PPP loan proceeds xvere required to be used by the business to pay expenses

  necessary to eontinue the operations ofthe business,including the payrollcosts of employees,

  interest on mortgages,rent,and utilities.The interest and principalon the PPP loan could be

  entirelyforgivenifthebusinessspenttheloanproeeedson theseexpenseitemswithin adesignated

 period oftim eand used adefinedportion ofthePPP loan proceedson payrollexpenses.

                                      The Financiallnstitution

                Bank 1wasalending institution locatedin Atlanta,Georgia,and provided funding

  directly to sm allbusinesses and consum ersthrough an online lending platfonn. Banlt 1 w as an
Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 10




  approved SBA lenderofPPP loans. Sm allbusinessesseeking PPP loanssenttheirapplications

  electronically to Bank 1whose serverswere located in Reston,Virginia. Bank lwould review the

  loan application and,ifapproved,apartnerbank disbursedtheloan fundsto theapplicantviathe

  interstate banking system .

                                T he D efendantand the D efendant's Com panv

         6.      HOLNESSConsulting,Inc.,(CûHOLNESS Consulting'')wasaFloridacorporation
  w ith its listed principaladdressin Plantation,Florida.

                 DefendantDAM ARA HOLN ESS wasthepresidentand sole ownerofHOLN ESS

  Consulting.

         8.     HOLNESS Consultinghad acheekingaeeountatanationalbank (ûkBank 25'),and
  defendantH O LN ESS had check signing authority on thataccount.

                                               CO UN T 1
                                C onspiracy to C om m itW ire Fraud
                                           (18 U.S.C.k 1349)
                The GeneralA llegationssection ofthislnfonnation isre-alleged and incorporated

  by reference asthough fully setforth herein.

                From in oraround June 2020 through in oraround September 2020,in Broward

  County,in the Southel'
                       n D istrictofFlorida,and elsewhere,the defendant,

                                       DA M A R A H O LN ESS,

  did willfully,thatis,with theintentto furthertheobjective ofthe conspiracy,and knowingly
  com bine,conspire,confederate,and agree w ith others know n and unknow n to the A cting U nited

  StatesA ttorney,to com m it an offense against the U nited States,thatis:to know ingly,and with

  the intentto defraud,devise,and intend to devise,a schem e and artifice to defraud,and to obtain

  money and property by m eansofm aterially false and fraudulentpretenses,representations,and
Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 10




  prom ises,know ing that the pretenses,representations, and prom ises w ere false and fraudulent

  when m ade,and,forthe purpose ofexecuting the schem e and artitice,did know ingly transm itand

  cause to be transm itted,by m eans of w ire com m unication in interstate and foreign com m erce,

  certain w ritings,signs,signals,pictures,and sounds,in violation ofTitle 18,U nited States Code,

  Section 1343.

                         PU RPO SE A ND O BJE CT IV E O F TH E C O N SPIM C Y

                  ltwasthepurposeand objectiveofthe conspiracy forthe defendantand herco-
  conspiratorsto unlawfully emichthemselvesby,amongotherthings;(a)submitting and causing
  thesubmission ofafalseand fraudulentapplication fora loan m adeavailablethrough the SBA to

  provide relief for the econom ic effectscaused by the C OV ID -19 pandem ic,including PPP loans;

  and (b)divertingtheproceedsforthedefendant'sandco-conspirators'personaluse,theuseand
  benefitofothers,and to furtherthefraud.

                         M A N NE R A N D M EAN S O F TH E C O N SPIR AC Y

         The m annerand m eans by w hich defendantH O LN ESS and herco-conspirators soughtto

  accomplishthepurposeandobjectiveoftheconspiracy included,nmongothers,thefollowing:
         4.       On or about June 29, 2020, defendant H OLN ESS caused a loan application

  requesting aPPP loan of$300,000 to be subm itted online,by interstate wire communication,to
  Bank l.

                  The loan application falsely stated that H OLN ESS Consulting had 18 em ployees

  and had an average monthly payrollof$120,000 a month.
                  In suppol't of the loan application,defendant H OLN ESS caused to be subm itted

  online,by interstate w ire com m unication,to B ank 1 an 1R S Form W -3 falsely stating thatduring
Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 10




  2019 HOLNESS Consultingpaid wagesof$1,440,000andhad withheld from thosewagesfederal

  incom etax of$532,800,socialsecuritytax of$178,560,and M edicare tax of$41,760.

         7.      On or about July 2, 2020,based on the false infonnation provided in the loan

  application and supporting docum ent,Bank 1 approved the loan to H O LN ESS Consulting and a

  partner bank of Bank 1 wire transferred $300,000,via interstate wire comm unication,to the

  HO LN ESS Consulting bank accountatBank 2.

         8.      From in or about July 2020 through in or about Septem ber 2020, defendant

  HOLNESS began issuing checksto personsin ordertom ake itappearasifH OLNESS Consulting

  had full-tim e em ployeesand w ascom plying w ith the conditionsofthe PPP loan.

         9.      Atthedirection ofdefendantHOLN ESS,thepersonsreceivingthechecksendorsed

  thechecksand retum ed thechecksto defendantH OLNESS.

         10.    DefendantHOLNESS cashed the checksatBank 2,gave a few hundred dollarsto

  theperson to whom thecheckwasissued,andkepttherem aining am ountofapproximately $l,000
  percheck.

                D efendantHO LN ESS and other co-conspirators used the proceeds from the fraud

  schem e fortheirown use,the use ofothers,and to furtherthe fraud.

         A llin violation ofTitle 18,U nited States Code,Section 1349.

                               FO RFEITUR E AL LEG A TIO N S

                The allegations contained in this lnfonnation are hereby re-alleged and by this

  reference fully incorporated herein for the purpose of alleging forfeiture to the United States of

  certain property in which thedefendant,DAM AR A HOLNESS,hasan interest.

                Upon conviction of a violation ofTitle 18,United States Code,Section 1349,as

  alleged in this lnfonnation, the defendant shall forfeit to the United States any property
Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 10




  constituting,orderived from ,proceedsobtained,directly orindirectly,asthe resultofsuch offense,

  pursuanttoTitle18,United StatesCode,Section 982(a)(2)(A).
             A1lpursuantto Title18,UnitedStatesCode,Section982(a)(2)(A),andtheproceduresset
  forth in Title 21,United States Code,Section 853,asincorporated by Title 18,U nited StatesCode,

  Section982(b)(l).

                               %




  JUAN AN T 10 G ON ZA LEZ
  A CTIN G U NITED STA TES ATTO RN EY
        ,.         ?



  JE F     A PLAN
  A SSISTA T UN ITED STA TES A TTO RN EY
     Case 0:21-cr-60229-RAR Document
                                UNITED1STATES
                                         Entered on FLSD
                                              DISTRICT CO Docket
                                                          UIW    08/17/2021 Page 7 of 10
                               SOUTHERNDISTRICT OFFLO RIDA

   UNITED STATESOFAM ERICA                              CASE NO.
    V.
                                                        C ERTIFICA TE O F T RIAL ATTO R NEY.
    DAMARA HOLNESS,
                                                        Superseding Case Information:
                 Defendant.                    /

     CourtDivision:tselectOne)                          Newdefendantts) I
                                                                        --IYes I'R No
    r-1Miami I
             --1KeyWest F/
                         7 FTL                          Numberofnewdefendants
    I
    N WPB U-lFTP                                        Totalnumberofcounts
         1. lhavecarefully considered theallegationsofthe indictm ent,thenum berofdefendants,the num berofproh ble
           w itnessesandthe Iegalcom plexitiesofthe lndictm ent/lnfonnation attachedhereto.
         2. lam aware thatthe inform ation suppliedon thisstatem entwillbe relied upon by theJudgesofthisCourtin
            setting theircalendarsand scheduling crim inaltrialsunderthemandate oftheSpeedy TrialAct,
           Title28 U.S.C.Section 3161.
         3.lnterpreter:(YesorNo) N0
            List languageand/ordialect English
         4. Thiscase willtake 0 daysforthe partiestotry     .


         5. Pleasecheck appropriate category and type ofoffense listedbelow :
               (Checkonlyone)                              (Checkonlyone)
          I 0to5days                     Nz                Petty                C1
          11 6to10days                   rr1               Minor                E1
          I1l l1to20days                 (71               Misdemeanor          EEI
              21to60days                 (71               Felony               EE
                                                                                 d
              61daysandover              rq
            Hasthiscasepreviouslybeenfiled inthisDistrictCourt? (YesorNo) No
            Ifyes:Judge                                 CaseNo.
            (Attach copyofdispositiveorder)
            Hasacomplaintbeenfiledinthismatter? (YesorNo)
            lfyes:M agistrateCase No.
            Related m iscellaneousnum bers:
            Defendantts)infederalcustodyasof
            Defendantts)instatecustodyasof
            Rule20 from theD istrictof
            Isthisapotentialdeathpenaltycase?(YesorNo) No
         7. Doesthiscase originate from a matterpending intheCentralRegion oftheU .S.Attorney'sOffice priorto
            August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
         8. Doesthiscase originate from a matterpending intheN orthern Region oftheU.S.Attorney'sOffice priorto
            August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
         9. Doesthiscase originatefrom am atterpending intheCentralRegion ofthe U.S.Attorney'
                                                                                            sOffice priorto
            October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No



                                                                                 #

                                                                           re   . aplan
                                                                      AssistantU nited States Attorney
                                                                      FLA BarNo.        A5500030
*Penalty Sheetts)attachœl                                                                                REV 3/19/2l
Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 10




                                     UN IT ED STA TES D ISTR IC T C O UR T
                                     SO UTH E RN DISTR ICT O F FLO RID A

                                                     PEN A LTY SHEET



  Defendant'sNam eDAM AR A H OLNESS



  Count#:1

  Conspiracv to Comm itW ire Fraud

  Title 18,United StatesCode.Section 1349

  *M ax.Penalty:            20 years'imprisonm ent,$250,000 fine.3years'supervised release


  WRefersonlyto possibleterm ofincarceration,doesnotinclude possible fines,restitution.specialassessments,parole
  termsorforfeituresthatm ay beapplicable.
   Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 10




                          UNITED STATES D ISTR IC T CO URT
                             SO U TH ER N D ISTIU C T O F FLO R ID A

                         C A SE N U M BER :

                                 BO N D R ECO M M EN D A TIO N



DEFENDANT:DAMARA HO LNESS

             $100,000 PersonalSurety
            (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                              C y:                           W
                                                             Je ey .Kap an




LastKnown Address:4019 NW 37th Ave.

                  Lauderdale Lakes,FL 33309



% atFacility'
            .     N/A




Agentts):          S/A HeidiFord,FBI
                  (FB1) (SECRET SERVICE) (DEA) (1RS) (1CE) (OTHER)
Case 0:21-cr-60229-RAR Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 10


AO 455(Rev.01/09)Waiveroîanlndi
                              ctment

                                U NITED STATESD ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

               United StatesofAmerica                 )
                           V.                         )     CaseNo.
                  Damara Holness,                     '
                                                      )      2l-60229-C R-RU 1Z/ST RA U SS
                                                      )
                                        W AIVER O F AN INDICTM ENT

       1understand thatIhavebeen accused ofone orm ore offensespunishableby imprisonlnentfbrmore than one
year. Iwasadvised in opencourtofmy rightsand the nature oftheproposed chargesagainstme.

       Afterreceiving tllisadvice,1waivemy rightto prosecutionby indictmentand consentto prosecution by
information,



(late:
                                                                              Dqgndant'
                                                                                      ssl
                                                                                        knatltre




                                                                          Judge'sprinted ntzlp?eand title
